t c memo united_states tax_court bradford m daniel petitioner v commissioner of internal revenue respondent docket no 4968-07l filed date martin j nash and michael b axman for petitioner nancy l karsh for respondent memorandum opinion swift judge this matter is before us on respondent’s motion for remand to respondent’s appeals_office and on petitioner’s motion for partial summary_judgment because petitioner does not object to respondent’s motion for remand respondent’s motion for remand to respondent’s appeals_office on the issue as to whether petitioner’s offer-in- compromise oic should be accepted on the ground of doubt as to collectibility will be granted we are left however with the question raised in petitioner’s motion for partial summary_judgment to which respondent objects whether on remand to respondent’s appeals_office petitioner’s oic also should be considered on the basis of doubt as to liability unless otherwise noted all section references are to the internal_revenue_code petitioner resided in florida at the time the petition was background filed on petitioner’s individual federal_income_tax return petitioner reported the sale of a flower business and a dollar_figure federal_income_tax liability relating thereto with the filing of the return however petitioner paid only dollar_figure respondent assessed the dollar_figure reported tax_liability and after no additional payments were received from petitioner respondent filed a federal_tax_lien against petitioner relating to the outstanding dollar_figure balance in petitioner’s federal income taxes on date respondent notified petitioner of the federal_tax_lien filing and of his right to request a collection appeals_office hearing under sec_6320 petitioner however anxious for relief from respondent’s lien filing on date requested a withdrawal of respondent’s tax_lien_filing under respondent’s general collection_appeals_program cap and sec_6323 not under the collection_due_process cdp provisions of sec_6320 petitioner proceeded with the cap appeal and upon denial by respondent’s office of compliance services of the requested withdrawal of respondent’s lien filing petitioner appealed the decision to respondent’s office of technical services technical services technical services sustained the denial of the requested lien withdrawal and petitioner appealed that decision under cap to respondent’s appeals_office after review respondent’s appeals_office handling the cap appeal sustained the denial of the requested lien withdrawal on date respondent also issued to petitioner a notice of proposed levy action relating to petitioner’s dollar_figure outstanding federal income taxes petitioner challenged respondent’s proposed levy by filing with respondent’s appeals_office a cdp appeal under sec_6330 also on date petitioner separately submitted to respondent’s oic office an oic relating to his dollar_figure outstanding federal income taxes based on doubt as to both liability and collectibility upon learning of petitioner’s pending cdp appeal and without acting on petitioner’s oic respondent’s oic office forwarded petitioner’s oic to respondent’s appeals_office for consideration in connection with petitioner’s cdp appeal on date petitioner’s sec_6330 cdp hearing with respondent’s appeals_office was held at the hearing respondent’s appeals officer refused to consider the correctness of petitioner’s underlying federal_income_tax liability on the ground that petitioner already had two prior opportunities to challenge that underlying tax_liability first in a sec_6320 cdp hearing relating to the tax_lien_filing and second in the cap proceeding also in the sec_6330 cdp hearing respondent’s appeals officer did not consider petitioner’s oic petitioner’s oic remains outstanding on date respondent’s appeals_office issued a notice_of_determination sustaining respondent’s proposed levy on date petitioner filed this action 1under petitioner’s oic petitioner offered to pay respondent a total of dollar_figure--dollar_figure within days and dollar_figure monthly thereafter for months 2respondent now acknowledges that petitioner’s cap appeal under sec_6323 did not constitute a prior opportunity to litigate the underlying tax_liability for purposes of sec_6330 on date respondent filed the instant motion for remand and petitioner filed the instant motion for partial summary_judgment the above motions were calendared for hearing on date in tampa florida at the hearing the parties agreed to put the motions on hold until after petitioner provided to respondent for audit_reconsideration documentation that might substantiate petitioner’s entitlement to claimed net_operating_loss carrybacks that might significantly reduce or eliminate petitioner’s outstanding federal_income_tax liability this audit_reconsideration was to take place separate and apart from the instant cdp collection case and with the understanding that the instant cdp case would be held in abeyance pending the review over the course of the next months the parties negotiated and sought to settle this case each making settlement offers but without success since early fall of in part because of an illness of petitioner’s lead counsel no further progress has been made in this case and the parties now ask this court to act on the pending motions discussion as indicated petitioner does not object to respondent’s motion for remand of this case to respondent’s appeals_office for purposes of considering petitioner’s oic on the ground of doubt as to collectibility respondent’s motion for remand will be granted petitioner however moves for partial summary_judgment seeking an order that respondent’s appeals_office on remand consider petitioner’s oic on the basis of doubt as to liability petitioner focuses on sec_6330 and emphasizes that under that section a taxpayer is precluded from raising an issue in a sec_6330 proceeding only if the same issue was raised in a prior cdp proceeding or in some other administrative or judicial proceeding in which the taxpayer materially participated because he did not file an appeal under sec_6320 of respondent’s date notice_of_federal_tax_lien filing petitioner obviously did not materially participate in any such proceeding and petitioner contends that he now should be allowed to challenge his dollar_figure underlying federal_income_tax liability in the instant sec_6330 cdp hearing petitioner also asks that sec_301_6330-1 q a-e7 proced admin regs be invalidated in that it supports respondent’s reading of sec_6330 and on brief petitioner states-- all levies are preceded by an assessment and a notice of lien an interpretation which would require a sec_6320 cdp appeal to be filed in order to raise the issue of the underlying tax_liability would render sec_6330 superfluous as it applies to sec_6330 and conflict with sec_6330 petitioner’s statement is erroneous on a number of points first not all tax assessments are followed by tax_lien filings not all levies are preceded by filed tax_liens and respondent may issue a notice of proposed levy without filing a notice of tax_lien a statutory lien arises upon assessment and subjects a taxpayer’s property to the federal_tax_lien sec_6322 this occurs before a notice_of_federal_tax_lien is filed or a notice of proposed levy is ever issued sec_6321 because the lien is already in place a notice_of_intent_to_levy may be issued before a notice of tax_lien is filed and regardless of whether a notice of tax_lien is ever filed second the two statutory provisions in question address different types of issues sec_6330 addresses only the issue as to the underlying tax_liability and is triggered whenever a taxpayer had a prior opportunity to challenge same whether the taxpayer did so or not sec_6330 addresses any other issue that is raised in a sec_6320 or sec_6330 proceeding and is triggered only when the issue was considered and decided in a prior administrative or judicial proceeding and when the taxpayer materially participated in the prior proceeding respondent’s reading of sec_6330 does not render superfluous sec_6330 and respondent’s reading and application of the language of sec_6330 does not conflict with the language of sec_6330 sec_301_6330-1 q a-e7 proced admin regs reflects the same interpretation and application that we adopt of the statutory provisions before us the regulation provides a reasonable interpretation of the statute and is valid see 126_tc_183 see also 128_tc_48 126_tc_356 as respondent on brief explains with regard to sec_6330 b -- requiring taxpayers to challenge an underlying liability with the first notice filed also promotes early efficient and complete resolution of legitimate disputes between the irs and taxpayers concerning the validity of the federal_tax_lien such disputes are best resolved at the earliest stages of the collection sec_301_6330-1 q a-e7 proced admin regs states as follows q-e7 what issues may a taxpayer raise in a cdp hearing under sec_6330 if the taxpayer previously received a notice under sec_6320 with respect to the same tax and tax period and did not request a cdp hearing with respect to that notice a-e7 the taxpayer may raise appropriate spousal defenses challenges to the appropriateness of the proposed collection action and offers of collection alternatives the existence or amount of the tax_liability for the tax for the tax period specified in the cdp_notice may be challenged only if the taxpayer did not already have an opportunity to dispute that tax_liability where the taxpayer previously received a cdp_notice under sec_6320 with respect to the same tax and tax period and did not request a cdp hearing with respect to that earlier cdp_notice the taxpayer already had an opportunity to dispute the existence or amount of the underlying tax_liability process because the agency and taxpayer records upon which resolution of disputes turns will be most contemporaneous and complete at the time of the first issuance of a notice because petitioner could have filed an appeal of respondent’s date notice of tax_lien_filing and therein challenged his underlying federal_income_tax liability respondent’s appeals_office properly refused to allow petitioner to challenge his federal_income_tax liability in the subsequent cdp appeal relating to respondent’s notice of proposed levy see 129_tc_178 appropriate orders will be issued
